Citation Nr: 1419979	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Oakland, California certified the appeal to the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The Board observes that several documents appear to be missing from the claims file.  Specifically, the Board finds that a September 2012 private opinion from Dr. Bagdade and a March 2013 VA opinion are not currently in the claims file.  There are also VA correspondence and applications for benefits from 2011 cited in the September 2011 rating decision missing from the file.  As discussed in detail below, the Board has determined that the missing documents were available when the March 2014 Independent Medical Expert (IME) opinion was provided, therefore, the Board can proceed with the issue on appeal.  The RO should attempt to locate the missing documents, to include contacting the Veteran and her attorney to request copies of any of the missing documents that may be in their possession.  


FINDINGS OF FACTS

1.  The Veteran has a service-connected disability based on his exposure to Agent Orange while serving aboard the USS SATYR during the Vietnam era, therefore, his exposure to Agent Orange is conceded.  

2.  The Veteran's certificate of death shows that he died on October [redacted], 2010 and lists the immediate cause of death as cancer of pancreas.  

3.  The probative evidence of record establishes that the Veteran's exposure to Agent Orange was a causative factor in his development of pancreatic cancer, which was the immediate cause of death.  


CONCLUSION OF LAW

The criteria for service connection for cause of death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Analysis

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As noted above, the Veteran died in October 2010 and his death certificate lists the immediate cause of death as cancer of pancreas.  The appellant contends that the Veteran's death from pancreatic cancer was caused by his exposure to herbicides, namely the dioxin in Agent Orange, while serving during the Vietnam era.  The Board notes that following his death, the Veteran was granted service connection for prostate cancer based on his presumptive exposure to Agent Orange, while serving aboard the USS SATYR, which was in the official waters of the Republic of Vietnam and was docked.  Therefore, the Veteran's exposure to Agent Orange is conceded.  

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In December 2013, the National Academy of Sciences (NAS) issued Veterans and Agent Orange: Update 2012 (Update 2012).  Under the authority of the Agent Orange Act of 1991, the Secretary has determined that there is no relationship between herbicide exposure and certain diseases, including pancreatic cancer.  See 70 Fed. Reg. 20308-20313 (April 11, 2014).  Accordingly, presumptive service connection based on exposure to herbicides is not warranted.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such as due to Agent Orange with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

After having carefully reviewed the evidence of record in light of the appellant's contentions, the Board finds that the probative evidence of record supports the appellant's claim, and, therefore, the claim will be granted on that basis.  

In December 2013, the Board determined that the evidence was not sufficient upon which to decide the claim and requested an IME opinion to reconcile the positive and negative medical opinions that addressed whether the Veteran's pancreatic cancer was etiologically related to his exposure to Agent Orange.  As an initial matter, the Board notes, as previously stated above, that Dr. Bagdade's September 2012 private opinion and VA's March 2013 opinion are currently missing from the claims file.  In March 2014, the IME submitted an opinion reconciling the divergent opinions.  The Board finds that it is clear that the IME had all of the pertinent evidence before him when he came to his conclusions based on his consistent recitation of the facts, as reflected in the available evidence of record.  As the IME opinion addressed the prior medical opinions and provided a thorough and well-reasoned analysis, the Board finds that the IME opinion has the most significant probative value upon which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The March 2014 IME opinion considered the negative opinion of the March 2013 VA examiner and the positive August 2013 opinion of Dr. Bagdade, and found Dr. Bagdade's opinion to be more persuasive.  Notably, the IME found that the March 2013 VA examiner's findings were both not accurate, as established by findings made by Dr. Bagdade, and not relevant to the ultimate determination of the whether the Veteran's exposure to Agent Orange was a causative factor in the Veteran's development of pancreatic cancer.  According to Dr. Bagdade, the Veteran's exposure to the dioxin in Agent Orange led to the development of insulin resistance, which was a contributing factor to his development of pancreatic cancer.  In concluding that the Veteran's exposure to "Agent Orange either caused or contributed substantially and materially to the development of pancreatic cancer and ultimately to the patient's death with at least a 50 [percent] or greater probability", the IME opined that the cumulative evidence in the case, especially the evidence presented by Dr. Bagdade, supported such a finding.  

As noted, the March 2014 IME opinion is the most probative opinion in this case as it considered the divergent opinions of the March 2013 VA examiner and Dr. Bagdade and reconciled them.  The IME opinion also provided a reasoned analysis for why it considered Dr. Bagdade's opinion to be more persuasive, pointing to specific evidence presented by both examiners.  Therefore, as the preponderance of the evidence supports the appellant's claim, the benefit of the doubt rule applies and the appellant's claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


